 



[image_001.jpg]



 

Exhibit 10.4

 

NOVAVAX, INC.

 

Non-Statutory Stock Option Agreement

 



1. Grant of Option. Novavax, Inc., a Delaware corporation (“Company”), hereby
grants to [•] (“Optionee”), as of [•] (“Date of Grant”), an option, pursuant to
the Company’s 2005 Stock Incentive Plan (“Plan”), to purchase an aggregate of
[•] shares of Common Stock (“Shares”) of the Company at a price of $[•] per
share, purchasable as set forth in, and subject to the terms and conditions of
this Stock Option Agreement and the Plan. Except where the context otherwise
requires, the term “Company” shall include the parent and all present and future
subsidiaries of the Company as defined in Sections 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended and replaced from time to time
(“Code”); (provided, however, that status as a “parent” or “subsidiary”
corporation depends on satisfaction of the criteria in Sections 424(e) and (f)
as of the date on which such determination is being made, and does not
necessarily continue to exist merely because it did so as of the date of grant
of the option). Any words or terms that begin with capitalized letters shall be
defined terms and shall have the meaning set forth in the Plan (if such word or
term is not otherwise defined in this Agreement).

 

2. Non-statutory Stock Option. This option is not intended to qualify as an
incentive stock option under Section 422 of the Code.

 

3. Exercise of Option and Provisions for Termination.

 

(a) Regular Vesting Schedule. Except as otherwise provided in this Agreement, as
of the six-month anniversary of the Date of Grant (the “Vesting Date”), this
option may be exercised with respect to one-hundred percent of the Shares
subject to the option; provided however, that the Optionee must have remained in
the continuous service of the Company in the capacity of a member of the
Company’s Board of Directors from the Date of Grant through the Vesting Date.
This option shall not vest or become exercisable if the Optionee terminates
service as a director prior to the Vesting Date (unless such termination results
in accelerated vesting under Section 3(d) below, or unless the option has
previously vested as a result of a Corporate Transaction or other event).
Additionally, notwithstanding the above, this option shall expire and may not be
exercised after the tenth anniversary of the Date of Grant (the “Expiration
Date”).

 

(b) Exercise Procedure. Subject to the conditions set forth in this Agreement,
this option shall be exercised by the Optionee’s delivery of written notice of
exercise to the Treasurer of the Company, specifying the number of Shares to be
purchased and the purchase price to be paid therefore and accompanied by payment
in full in accordance with Section 4. Such exercise shall be effective upon
receipt by the Treasurer of the Company of such written notice together with the
required payment. The Optionee may purchase less than the number of Shares
covered hereby, provided that no partial exercise of this option may be for any
fractional Share or for fewer than ten whole Shares.

 



1.

 

 

(c) Exercise Period Upon Termination of Service. Subject to Section 3(d) below,
if the Optionee ceases to provide services to the Company in the capacity of a
member of the Company’s Board of Directors for any reason, then the option to
the extent it is unvested and not yet exercisable shall be immediately forfeited
and cancelled, and the right to exercise this option (as to any portion of the
option that has vested and is exercisable) shall terminate three (3) years after
such cessation of service (but in no event may the option be exercised after the
Expiration Date and the Company retains the right to terminate or cancel the
option earlier if permitted by Section 12 of the Plan).

 

(d) Accelerated Vesting Upon Death or Disability. If the Optionee dies or
terminates service as a director of the Company because of the Optionee’s
disability (within the meaning of Section 22(e)(3) of the Code), then,
notwithstanding the above, the vesting of this option shall accelerate, and the
option may be exercised in full with respect to one hundred percent of the
Shares subject to the option by the Optionee or his or her estate or
representative, as applicable, within the time periods set forth in Section 3(c)
above.

 

4. Payment of Purchase Price.

 

(a) Method of Payment. Payment of the purchase price for Shares purchased upon
exercise of this option shall be made (i) by delivery to the Company of cash or
a check to the order of the Company in an amount equal to the purchase price of
such Shares, (ii) subject to the consent of the Company, by delivery to the
Company of shares of Common Stock of the Company then owned by the Optionee
having a fair market value equal in amount to the purchase price of such Shares,
(iii) by any other means which the Board of Directors determines is consistent
with the purpose of the Plan and with applicable laws and regulations
(including, without limitation, the provisions of Rule 16b-3 under the
Securities Exchange Act of 1934 and Regulation T promulgated by the Federal
Reserve Board if then applicable), or (iv) subject to the consent of the
Company, by any combination of such methods of payment. In the event that the
Company consents to the Optionee’s use of already-acquired shares of the
Company’s Common Stock to pay the exercise price, the Company may further
require that such shares have been owned or held by the Optionee for a
sufficient period to avoid a change to earnings for financial accounting
purposes.

 

(b) Valuation of Shares or Other Non-Cash Consideration Tendered in Payment of
Purchase Price. For the purposes hereof, the fair market value of any share of
the Company’s Common Stock or other non-cash consideration which may be
delivered to the Company in exercise of this option shall be determined in good
faith by the Board of Directors of the Company.

 

(c) Delivery of Shares Tendered in Payment of Purchase Price. If the Optionee
exercises the option by delivery of shares of Common Stock of the Company, the
certificates representing the shares of Common Stock of the Company to be
delivered shall be duly executed in blank by the Optionee or shall be
accompanied by a stock power duly executed in blank suitable for purposes of
transferring such shares to the Company. Fractional shares of Common Stock of
the Company will not be accepted in payment of the purchase price of Shares
acquired upon exercise of this option.

 



2.

 

 

5. Delivery of Shares; Compliance With Securities Laws, Etc.

 

(a) General. The Company shall, upon payment of the option price for the number
of Shares purchased and paid for, make prompt delivery of such Shares to the
Optionee, provided that if any law or regulation requires the Company to take
any action with respect to such Shares before the issuance thereof, then the
date of delivery of such Shares shall be extended for the period necessary to
complete such action.

 

(b) Listing, Qualification, Etc. This option shall be subject to the requirement
that if, at any time, counsel to the Company shall determine that the listing,
registration or qualification of the Shares subject hereto upon any securities
exchange or under any state or federal law, or the consent or approval of any
other condition is necessary as a condition of, or in connection with, the
issuance or purchase of shares hereunder, this option may not be exercised, in
whole or in part, unless such listing, registration, qualification, consent or
approval, disclosure or satisfaction of such other condition shall have been
affected or obtained on terms acceptable to the Board of Directors. Nothing
herein shall be deemed to require the Company to apply for, effect or obtain
such listing, registration, qualification, or disclosure, or to satisfy such
other condition.

 

6. Nontransferability of Option. Except as provided in paragraph (d) of
Section 3, this option is personal and no rights granted hereunder may be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) nor shall any such rights be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this option or of such rights contrary to
the provisions hereof, or upon the levy of any attachment or similar process
upon this option or such rights, this option and such rights shall, at the
election of the Company, become null and void.

 

7. No Special Service Rights. Nothing contained in the Plan or this option shall
be construed or deemed by any person under any circumstances to bind the Company
to continue the service of the Optionee for the period within which this option
may be exercised.

 

8. Rights as a Stockholder. The Optionee shall have no rights as a stockholder
with respect to any Shares which may be purchased by exercise of this option
(including, without limitation, any rights to receive dividends or non-cash
distributions with respect to such Shares) unless and until a certificate
representing such Shares is duly issued and delivered to the Optionee. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate was issued.

 

9. Adjustment Provisions.

 

(a) General. If (i) the outstanding shares of Common Stock are (A) exchanged for
a different number or kind of shares or other securities of the Company, or
(B) increased or decreased as a result of any recapitalization,
reclassification, stock dividend, stock split or reverse stock split, or
(ii) additional shares or new or different shares or other securities of the
Company or other non-cash assets are distributed with respect to such shares of
Common Stock or other securities, the Optionee shall, with respect to this
option or any unexercised portion hereof, be entitled to the rights and
benefits, and be subject to the limitations, set forth in Section 11(a) of the
Plan.

 



3.

 

 

(b) Board Authority to Make Adjustments. Any adjustments under this Section 9
will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional shares will be issued pursuant to this option on
account of any such adjustments.

 

(c) Limits on Adjustments. No adjustment shall be made under this Section 9
which would, within the meaning of any applicable provision of the Code,
constitute a modification, extension or renewal of this option or a grant of
additional benefits to the Optionee.

 

10. Mergers, Consolidation, Distributions, Liquidations, Etc. In the event of a
Corporate Transaction prior to the expiration or termination of this option, the
Optionee shall, with respect to this option or any unexercised portion hereof,
be entitled to the rights and benefits, and be subject to the limitations, set
forth in Section 12(a) of the Plan. Notwithstanding the foregoing, in the event
of a Corporate Transaction or a Change in the Incumbent Board, then any unvested
portion of the option that has not previously been cancelled or forfeited (e.g.,
for failure to satisfy the vesting requirements of Section 3(a) above) shall
become immediately vested and exercisable, and the Company may take any other
actions permitted under Section 12 of the Plan.

 

11. Withholding Taxes. The Company’s obligation to deliver Shares upon the
exercise of this option shall be subject to the Optionee’s satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements.

 

12. Miscellaneous.

 

(a) Except as provided herein, this option may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Optionee.

 

(b) All notices under this option shall be mailed or delivered by hand to the
parties at their respective addresses set forth beneath their names below or at
such other address as may be designated in writing by either of the parties to
one another.

 

(c) This option shall be governed by and construed in accordance with the laws
of the State of Delaware.

 

(d) This option is subject to the terms of the Plan. In the event of any
conflict or inconsistency between the terms of this Stock Option Agreement and
the terms of the Plan, the Plan shall control.

 

(e) This Agreement is intended to bind and inure to the benefit of, and be
enforceable by, the Optionee, the Company, any surviving entity resulting from a
Corporate Transaction and any other person or entity who is a successor by
merger, acquisition, consolidation or otherwise to the business of the Company.

 



4.

 

 

(f) All questions concerning the construction, validity and interpretation of
this Agreement shall be governed by the laws of the State of Delaware, without
regard to such State’s conflict of law rules.

 



Date of Grant: [•] NOVAVAX, INC.         By:     





 

OPTIONEE’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2005 Stock Incentive Plan.



 



  OPTIONEE           PRINT NAME           SIGN NAME                          
PRINT ADDRESS



 



5.

